Exhibit 10.3

[letterhead of Navigation Technologies Corporation]

 

To:

Koninklijke Philips Electronics N.V.

 

F.a.o. Corporate Treasury Department

 

Breitner Center, Building HBT 12

 

1070 MX Amsterdam

 

The Netherlands

 

 

Date: June 27, 2003

 

Number:  9440…

 

Dear Sirs,

 

In consideration of you granting a guarantee, dated June 27, 2003 with reference
9440 to ABN AMRO Bank N.V. for our obligations under any loan agreements entered
into on the terms and conditions set out in the letter of June 27, 2003 and the
Promissory Note of June 27, 2003 as referred to in the guarantee (which
guarantee is attached to this letter in the form of a final draft, conformed
copy or copy of the executed version, initialed by us for identification
purposes, hereinafter the “Guarantee”).

 

We herewith irrevocably guarantee payment to you of all sums paid by you in
accordance with the Guarantee which payment will be effected without undue delay
upon receipt by us of a written request for payment substantially in the form as
attached to this counter guarantee. Such payment shall be made to the account
identified in the request for payment.

 

Within five business days after the signing hereof, we will pay you a fee equal
to 12,5 basispoints over the Amount as defined in the Guarantee, which fee will
therefore amount to US$ 3,125 (three thousand one hundred and twenty five US
Dollars).

 

Any payments by us hereunder shall be made free and clear of transfer taxes,
withholding taxes or similar charges.

 

The aforementioned obligations cannot be cancelled or terminated by us. This
letter shall be governed by and construed in accordance with the laws of The
Netherlands. Any dispute arising hereunder or in connection herewith shall be
submitted in first instance to the District Court of Amsterdam, The Netherlands.

 

Navigation Technologies Corporation

 

/s/ Judson Green

 

Judson Green

 

President and CEO

 

 

1

--------------------------------------------------------------------------------